DETAILED ACTION
This office action is in response to the amendment filed on 12/20/21.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kataoka et al. (US 9,935,551, hereinafter Kataoka).

    PNG
    media_image1.png
    638
    570
    media_image1.png
    Greyscale

	Regarding Claim 1, Kataoka discloses (fig. 10 as annotated above, hereinafter fig. 10’) a rectifier circuit (61a) causing a rectification current to flow from a second terminal (T2) to a first terminal ((T1) via turning T2a on), the rectifier circuit comprising: a third terminal (T3) between the first terminal and the second terminal; a first rectifier (T2a) connected to (When an element is referred to as being "connected to" or "coupled to" another element, it is interpreted to be connected or coupled to the other element wherein intervening elements may be present.  In contrast, when an element is referred 
	Regarding Claim 2, Kataoka discloses (fig. 10’) wherein while the rectification current is flowing in the second rectifier, a reverse voltage is applied to the rectifier circuit (col. 12, lines 63-65).  
	Regarding Claim 3, Kataoka discloses (fig. 10’) wherein while the rectification current is flowing in the first rectifier, the second rectifier starts conducting the rectification current (see bias arrangement of D2a).  
	Regarding Claim 4, Kataoka discloses (fig. 10’) wherein while the rectification current is flowing in the first rectifier, the second rectifier starts conducting the rectification current  (see bias arrangement of D2a).    
	Regarding Claim 5, Kataoka discloses (fig. 10’) wherein the first rectifier has a voltage drop greater than a voltage drop of the second rectifier when the second rectifier starts conducting the rectification current, the voltage drop of the first rectifier is caused by a flow of the rectification current in the first rectifier (col. 9, lines 19-56).  
	Regarding Claim 6, Kataoka discloses (fig. 10’) wherein the first rectifier has a voltage drop greater than a voltage drop of the second rectifier when the second rectifier starts conducting the 
	Regarding Claim 7, Kataoka discloses (fig. 10’) wherein the first rectifier has a voltage drop greater than a voltage drop of the second rectifier when the second rectifier starts conducting the rectification current, the voltage drop of the first rectifier is caused by a flow of the rectification current in the first rectifier (col. 9, lines 19-56).  
	Regarding Claim 8, Kataoka discloses (fig. 10’) wherein the first rectifier has a voltage drop greater than a voltage drop of the second rectifier when the second rectifier starts conducting the rectification current, the voltage drop of the first rectifier is caused by a flow of the rectification current in the first rectifier (col. 9, lines 19-56).  
	Regarding Claim 9, Kataoka discloses (fig. 10’) wherein the DC power supply supplies a voltage lower than the reverse voltage (col. 9, lines 19-56).  
	Regarding Claim 10, Kataoka discloses (fig. 10’) A power supply unit (60) comprising the rectifier circuit according to claim 1.


Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the new ground of rejection, pertaining to the amended limitations, does not rely on any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838